DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 10 recites “a first member and a second member” but is dependent on Claim 1 which also claims “a first member and a second member”. It is unclear whether the members of claim 10 are the same or new members. Claim 11 is rejected due to dependence on Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura (20180017786) in view of Gable (20180017995).
As to claim 1, Kamakura (Figs. 2-9) discloses a wearable display apparatus (head mounted display device [0062]), comprising: 
a display element (optical projection device 93 of lens barrel 95 emits display light from image forming device 92 to light guide 97 [0085-0087]); 
a circuit board (projection units 91 in each accommodation unit HPR/HPL includes control boards 96 [0063,0089,0192]); 
a circuit board holder configured to hold the circuit board (substrate holder 6R/6L holds projection units 91 including control board 96 [0086]); and 
an exterior case configured to accommodate the display element and the circuit board, the exterior case including a first member and a second member connected together at a joint therebetween (accommodating space S is formed by 32R and 4R of the case joined together surrounding circuitry such as projection units 91 and control board 96 with a seam/joint between each portion of 32R, 5R, and 7R [0079,0080]), where the circuit board holder faces the joint of the exterior case from an inner side thereof (substrate holder 6R/6L has at least 4 sides so the inward facing short edge/side of 6R faces inward in the direction of the seam/joint 
Kamakura does not expressly disclose an inner seal structure is provided in a location facing the joint. 
Gable discloses electronic devices having an inner seal structure in a location facing the joint (inner seal structures including a gasket, O-ring, other elastomeric or deformable material, sealant, adhesive, or other material are applied to any joint, seal, seam, or interface [0025,0026,0044,0051]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have added an inner seal structure at joints as taught by Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
As to claim 2, Kamakura does not expressly disclose the inner seal structure presses a sealing member into intimate contact with the connecting portion from the inner side, thereby implementing sealing from the inner side.
Gable discloses electronic devices having an inner seal structure presses a sealing member into intimate contact with the connecting portion from the inner side, thereby implementing sealing from the inner side (inner seal structure includes options configured to intimately contact the joint, seam, or interface [0050,0052,0060,0025,0026,0044,0051]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have added an inner seal structure at joints as taught by Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
claim 3, Kamakura does not expressly disclose the inner seal structure is provided along the connecting portion formed on the inner side, which is the wearer side of the exterior case. 
Gable discloses electronic devices having an inner seal structure is provided along the connecting portion formed on the inner side, which is the wearer side of the exterior case (inner seal structures are applied to any joint, seal, seam, or interface to ensure it is watertight and therefore the internal seam/joint between 5R and 7R adjacent to the wearer [0025,0026,0044,0051]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have added an inner seal structure at joints as taught by Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
As to claim 4, Kamakura (Figs. 2-9) discloses a sealing member made of an elastic resin (silicon resin [0031-0033,0122,0165]).
Gable discloses using the seal member as an inner seal structure (inner seal structures are applied to any joint, seal, seam, or interface to ensure it is watertight [0025,0026,0044, 0051]).
As to claim 5, Kamakura does not expressly disclose the sealing member is made of a foam rubber.
Gable discloses electronic devices having a sealing member made of a foam rubber (sealing material options include any suitable deformable material such as foam, rubber, silicone, etc [0051,0056]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used foam rubber as taught by Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
As to claim 9, Kamakura (Figs. 2-9) discloses a screwing direction for the exterior case by a screw (screw is screwed into hole located in 5R and 7R [0110-0112]). 
Gable discloses electronic devices having inner seal structure configured to implement sealing in parallel to a screwing direction (inner seal structures are applied to each joint, seal, seam, or interface including those at joints between 5R and 7R [0025,0026,0044,0051]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have added an inner seal structure at joints as taught by Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
As to claim 10, Kamakura (Figs. 2-9) discloses the exterior case includes a first member and a second member configured to slide together and form an inner space (5 and 7 slide together to surround and form accommodation space S [0075,0076,0114,0115]). 
As to claim 11, Kamakura does not expressly disclose a slide seal structure is provided at a location that is between the first member and the second member and is different from that of the inner seal structure. 
Gable discloses electronic devices having a slide seal structure is provided at a location that is between the first member and the second member and is different from that of the inner seal structure (interior of the device between housing portions is sealed at all interfaces beyond just the joints to ensure it is water tight [0025,0026,0044,0051]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have waterproofed an interior as taught by Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
As to claim 12, Kamakura (Figs. 2-9) discloses the exterior case is configured to hold a lens barrel that supports an optical element for image formation (optical projection device 93 includes lens barrel 95 and plurality of lens 94 transmitting display light from image forming device 92 to light guide 97 [0085-0087]). 
As to claim 13, Kamakura (Figs. 2-9) discloses the lens barrel and the display element are fixed to the circuit board holder and the exterior case (optical projection device 93 including lens barrel 95 and projection unit 91 including image forming device 92 are all attached to holder 6R and covered by 5R and 7R [0085-0087,0063,0089,0192]). 
As to claim 14, Kamakura (Figs. 2-9) discloses a sealing member configured to seal, at an attachment port of the exterior case, a light-guiding member configured to guide image light from the display element (waterproof member 34 forms a seal between a light guide 97 and opening 953 of lens barrel 95 guiding light from optical projection device 93 [0085-0087]). 
As to claim 15, Kamakura (Figs. 2-9) discloses the sealing member has water repellency to prevent moisture from passing through a gap between the light-guiding member and the exterior case (waterproof member 34 fills the gap between the case and 97 preventing moisture [0120,0121,0142,0143]). 
As to claim 16, Kamakura does not expressly disclose an interior of the exterior case is sealed by a waterproof structure including the inner seal structure. 
Gable discloses electronic devices having an interior of the exterior case is sealed by a waterproof structure including the inner seal structure (interior of the device between housing portions is sealed to ensure it is water tight [0025,0026,0044,0051]).
Gable in the system of Kamakura. The suggestion/motivation would have been to better protect the electronic device from liquid or moisture damage [0025].
As to claim 17, Kamakura (Figs. 2-9) discloses the exterior case includes an opening, the opening being sealed by a waterproof tape or a waterproof moisture-permeable tape (waterproof tape may be used in place of waterproof member 34 to fills the gap between the case and 97 preventing moisture [0181]).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura (20180017786) in view of Gable (20180017995) and Hirano (20150277126).
As to claim 6, Kamakura in view of Gable does not expressly disclose the exterior case is made of a magnesium alloy. 
Hirano discloses a head-mounted display with an exterior case made of magnesium alloy (casing and frame made at least partially of magnesium alloy [0079,0206,0250]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used magnesium alloy as taught by Hirano in the system of Kamakura as modified by Gable. The suggestion/motivation would have been to provide a sturdy, durable casing for rough usage.
As to claim 7, Kamakura in view of Gable does not expressly disclose the exterior case is made of a plastic material. 
Hirano discloses a head-mounted display with an exterior case made of plastic material (casing and frame made at least partially of plastic [0078,0079,0159,0220]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used plastic as taught by Hirano in the system of Kamakura as Gable. The suggestion/motivation would have been to reduce cost and weight when additional durability is unnecessary.
As to claim 8, Kamakura in view of Gable does not expressly disclose the circuit board holder is made of a plastic material. 
Hirano discloses a head-mounted display with circuit board holder is made of a plastic material (circuitry substrate is formed of plastic [0169,0261]).
At the time the invention was effectively filed, it would have been obvious for a person of ordinary skill in the art to have used plastic as taught by Hirano in the system of Kamakura as modified by Gable. The suggestion/motivation would have been to reduce cost and weight when additional durability is unnecessary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M STONE whose telephone number is (571)270-5310.  The examiner can normally be reached on 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ROBERT M STONE/Examiner, Art Unit 2628          

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628